internal_revenue_service number release date index numbers ------------------------------ ----------------------------- --------------------------------------------- ----------------------------------------- ------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------- id no ----------------- telephone number --------------------- refer reply to cc psi b01 plr-130166-13 date date legend x ---------------------------------------------------- ----------------------------- date country ---------------------- ---------------- dear ---------------- this responds to a letter dated date provided on behalf of x by x’s authorized representative requesting that the service grant x an extension of time under sec_301_9100-3 of the procedure and administration regulations to file an election to be treated as a disregarded_entity facts the information submitted states that x was formed as an entity under the laws of country x represents that as a foreign eligible_entity x was eligible to elect to be treated as a disregarded_entity effective date however x inadvertently failed to timely file form_8832 entity classification election electing to treat x as a disregarded_entity effective date law and analysis sec_301_7701-3 of the income_tax regulations provides in relevant part that a business_entity that is not classified as a corporation under sec_301_7701-2 plr-130166-13 or an eligible_entity can elect its classification for federal tax purposes an eligible_entity with at a single owner can elect to be classified as an association or to be disregarded as an entity separate from its owner sec_301_7701-3 provides in part that unless a foreign eligible_entity elects otherwise it will be classified as a corporation for u s income_tax purposes if it offers its members limited_liability sec_301_7701-3 provides in part that an entity may elect to be classified other than as provided under sec_301_7701-3 by filing form_8832 entity classification election with the irs service_center designated on the form sec_301_7701-3 provides guidance on the classification of a foreign eligible_entity for federal tax purposes generally a foreign eligible_entity is treated as an association if all members have limited_liability unless the entity makes an election to be treated otherwise a foreign eligible_entity with two or more members having limited_liability may elect to be treated as a partnership pursuant to the rules of sec_301 c sec_301_7701-3 provides that an entity classification election must be filed on form_8832 and can be effective up to days prior to the date the form is filed or up to months after the date the form is filed under sec_301_9100-1 the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 defines the term regulatory election as including an election whose due_date is prescribed by a regulation published in the federal_register sec_301_9100-1 through provide the standards that the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides rules for requesting extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government conclusion based solely on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied as a result x is granted an extension of time of days from the date of this letter to make an election to be plr-130166-13 treated as a disregarded_entity for federal tax purposes effective date x shall make the election by filing a properly executed form_8832 entity classification election with the appropriate service_center a copy of this letter should be attached to the form except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely curt g wilson associate chief_counsel passthroughs special industries by david r haglund david r haglund branch chief branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes cc
